Citation Nr: 1707015	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-27 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral foot condition.

2. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), intermittent explosive disorder, depression, and anxiety. 



REPRESENTATION

Veteran represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1968 to August 1969.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD, intermittent explosive disorder, depression, and anxiety.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8  (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


REMAND

First, the Veteran contends that he has a bilateral foot disability that is associated with his military service.  The Veteran has not, however, been afforded a VA examination to address the nature and etiology of any bilateral foot disability. Accordingly, remand is necessary.  

The Veteran's post-service treatment records indicate that the Veteran complained of some occasional burning pain in his feet during an Agent Orange examination in March 2010.  See March 2010 treatment record.  During a primary care screening in October 2010, the Veteran complained about a flare up with pain in his feet, as well as heel pain.  See October 2010 treatment record.   In February 2012, the Veteran's mother wrote a letter explaining that the Veteran had splintered the bone in his toes during basic training.  See February 2012 Buddy/Lay Statement.  She noted that she visited him and he had trouble walking.  Id.  The Veteran contends that he fractured toes in both of his feet during basic training, and he had a steel bar placed in his boots to prevent his feet from moving.  See December 2010 Notice of Disagreement.  Moreover, the Veteran states that his feet hurt so bad that he could not walk and was made to drag along behind formation during basic training.  Id.  He further asserts his belief that the injuries to his feet in basic training have contributed to the current problems with his feet.  Id.  

As shown above, the Veteran contends that he has a bilateral foot disability that is associated with his military service.  While there are multiple VA examinations of record, to date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of any foot disability.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination should be provided.

Second, the Veteran contends that he has PTSD as a result of his active duty service.  Additionally, the Veteran's medical records indicate that he may have additional mental health conditions, specifically, intermittent explosive disorder, depression, and anxiety, as a result of his service.  See March 2010 treatment record (PTSD screen); September 2010 VA PTSD examination.  Notably, the United States Court of Appeals for Veterans Claims has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons, 23 Vet. App. 1, 5-6, 8.  While the RO adjudicated only a claim for PTSD in its October 2010 rating decision, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, intermittent explosive disorder, depression, and anxiety. 

 
In that regard, the Board notes that the Veteran underwent a VA examination in September 2010, which found that he did not satisfy the criteria for PTSD.  However, the examiner did not opine as to whether any of the Veteran's other diagnosed mental health conditions, including those found on examination were attributable to his active duty service.  Therefore, the Board finds that a remand is warranted for an additional examination and opinion.  See McLendon, supra.  

Additionally, although a formal finding of lack of information to corroborate the Veteran's stressors was rendered in September 2015, on remand, the Veteran should be afforded an additional opportunity to provide additional information regarding his stressors.  

Accordingly, the case is REMANDED for the following action:


1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any foot condition, and any acquired psychological disorders, to include PTSD, intermittent explosive disorder, depression, and anxiety.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  The AOJ should also obtain any outstanding VA treatment records.  

2. Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)) and request that he provide the specific details about the claimed stressors associated with his PTSD. 

3. Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without response, if it is determined that sufficient details have been provided so as to warrant an attempt to verify the Veteran's stressors, attempt to verify the in-service stressor(s) through the U.S. Army and Joint Services Records Research Center and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.

4. After completing the foregoing development, provide the Veteran a VA examination with an appropriate psychologist or psychiatrist to determine the etiology of any current psychiatric disorder that may be present, to include PTSD, intermittent explosive disorder, depression, and anxiety.   The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that that any currently diagnosed psychiatric disorder was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

With respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disability.  The VA examiner should diagnose all current bilateral foot disabilities.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.  

For any current bilateral foot disability identified, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that any current bilateral foot disability had its onset during active service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service.   The examiner should also address whether any current bilateral foot disability is consistent with a fracture of the toes that the Veteran asserts occurred during basic training, following which he had a steel bar placed in his boots to prevent his feet from moving.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

Again, it should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6. In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.  

7. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

